USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: [y/ V4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GERALDO MENA, :
Plaintiff,
-against- 1:15-ev-3707 (ALC)
THE CITY OF NEW YORK, ET AL., ORDER
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the letters from the Parties regarding the Status Conference
currently scheduled for December 3, 2019 at 11:00 am. ECF Nos. 74, 75. That Status Conference
is hereby ADJOURNED to December 16, 2019 at 11:30 a.m. The Parties are hereby ORDERED
to appear, in person, for a Status Conference in the Daniel Patrick Moynihan Courthouse at 500
Pearl Street, New York, New York. The Court will inform the Parties of the courtroom number
when it becomes available.

For this conference, Plaintiff should contact the Court at 1-888-363-4749 (Conference

Code: 3768660) on the date and at the time specified above.

SO ORDERED.

Dated: New York, New York [Arbre . (Lae
December 3, 2019 J o~

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
